UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 22-6056


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROBERT RONALD GIBSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Robert G. Doumar, Senior District Judge. (4:06-cr-00146-RGD-TEM-2)


Submitted: March 24, 2022                                         Decided: March 29, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Ronald Gibson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Ronald Gibson appeals the district court’s order denying his motion to

reconsider the court’s prior order, which granted in part Gibson’s hybrid motion for

compassionate release and a sentence reduction pursuant to Section 404 of the First Step

Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. Though the district court previously

reduced Gibson’s sentence from life plus 1260 months to a total term of 720 months,

Gibson’s reconsideration motion requested an even greater reduction to his sentence. Upon

review of the record, we discern no abuse of discretion in the district court’s determination

that further relief was unwarranted. See United States v. High, 997 F.3d 181, 185 (4th Cir.

2021) (providing standard of review for compassionate release motions); United States v.

Collington, 995 F.3d 347, 358-59 (4th Cir. 2021) (providing standard of review for Section

404 motions).

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2